Third District Court of Appeal
                               State of Florida

                        Opinion filed March 31, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2445
                       Lower Tribunal No. 19-30567
                          ________________


                 Sunny Isles Property Venture, LLC, etc.,
                                Appellant,

                                     vs.

            The Tropicana Condominium Association, Inc.,
                             Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

     The Law Office of Stephen James Binhak, P.L.L.C., and Stephen
James Binhak; Kula & Associates, P.A. and Elliot B. Kula and W. Aaron
Daniel and William D. Mueller, for appellant.

      Waldman Barnett, P.L., and Glen H. Waldman and Eleanor T. Barnett,
for appellee.


Before FERNANDEZ, LOGUE and LOBREE, JJ.

     PER CURIAM.

     Affirmed.